1
2
3
4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6     KESHONE OWENS,                                        Case No. 2:19-cv-00126-RFB-PAL
7                                            Plaintiff                    ORDER
8            v.
9     JAMES DZURENDA et al.,
10                                      Defendants
11
12   I.     DISCUSSION

13          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

14   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has

15   filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1).

16          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

17   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

18   proceed in forma pauperis and attach both an inmate account statement for the past six

19   months and a properly executed financial certificate. Plaintiff has not submitted a properly

20   executed financial certificate or an inmate account statement. (See ECF No. 1). As such,

21   the in forma pauperis application is denied without prejudice. The Court will retain

22   Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of the

23   payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure the

24   deficiencies of his application to proceed in forma pauperis, or in the alternative, pay the

25   full filing fee for this action. If Plaintiff chooses to file a new application to proceed in

26   forma pauperis he must file a fully complete application to proceed in forma pauperis.

27   ///

28   ///
1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
3    in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
4           IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
5    approved form application to proceed in forma pauperis by a prisoner, as well as the
6    document entitled information and instructions for filing an in forma pauperis application.
7           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
8    Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
9    the correct form with complete financial attachments in compliance with 28 U.S.C. §
10   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
11   fee and the $50 administrative fee).
12          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
13   dismissal of this action may result.
14          IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
15   (ECF No. 1-1), but shall not file it at this time.
16
17          DATED THIS 25th day of January 2019.
18
19                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                   -2-
